Fourth Court of Appeals
                               San Antonio, Texas
                                     January 26, 2018

                                  No. 04-17-00334-CV

   Louis DORFMAN, K.I. Holdings, Ltd., Sam Myers, JMD Resources, Inc., Billy Cogdell
 Bowden, Barbara Stanfield, Stacey Dorman Kivowitz, Julia Dorfman, Mark Dorfman, Samuel
  Grant Dorfman, Individually and as Independent Executor of the Estate of Sam Y. Dorfma,
                               Appellants (Cross-Appellees),

                                            v.

      VICEROY PETROLEUM, LP, 1776 Energy Partners, LLC and Shirley Wiatrek
                      Appellees (Cross-Appellants),


                From the 81st Judicial District Court, Karnes County, Texas
                           Trial Court No. 15-08-00185-CVK
                       Honorable Russell Wilson, Judge Presiding


                                     ORDER
      Appellee and Cross-Appellant’s Motion for Leave to Withdraw is GRANTED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court